DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Election/Restrictions 

	Restriction to one of the following inventions is required under 35 U.S.C. 121:
Claims 1-7 and 14-20, drawn to electrode plate devices, classified in class 422, subclass 98.  
Claims 8-13, drawn to electrode plate-optical instrument assembly, classified in class 422, subclass 82.05.
The inventions are distinct, each from the other because of the following reasons:   
Inventions (II) and (I) are related as combination and sub-combination.  
Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the sub-combination as claimed for patentability, and (2) that the sub-combination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the sub-combination as claimed because the claims of the Invention (II) do not require different [i.e.,  higher and lower] sensitivities for particular electrodes as recited.  The sub-combination has separate utility, for example as temperature controlled heating unit.
Additionally, there would be a serious and undue search and examination burden if the restriction were not required, since examination of each of the inventions identified above would require a separate non-overlapping search involving different search strategies and reasoning. In particular, examination of the invention (I) will involve an extensive and non-overlapping search for film electrodes of different configurations, while examination of the invention (II) will involve an extensive and non-overlapping search for optical instruments. 
Applicant is advised that a reply to this requirement must include an identification of the invention that is elected consonant with this requirement, and a listing of all claims readable thereon, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Natalia Levkovich whose telephone number is (571)272-2462.  The examiner can normally be reached on Monday-Friday, 2.00 pm-10:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/NATALIA LEVKOVICH/Primary Examiner, Art Unit 1798